 In the Matter of SYLVANIA DIVISION, AMERICAN VISCOSE CORPORATION ,IEMPLOYERandUNITED ASSOCIATION OF JOURNEYMEN&APPRENTICESOF THEPLUMBING & PIPE FITTINGINDUSTRY,LOCAL UNION No. 10,PETITIONERCase No. 5-RC-224.-Decided June 13, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Robert E.Mullin, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The requests of the Employer andIntervenor for oral argument are denied because the record and thebriefs submitted by the parties, in our opinion,, adequately' presentthe issues and the positions of the parties.The motions of the Em-ployer and the Intervenor to dismiss the petition are granted for thef easons setforth in paragraph3, infra .2Upon the entire record in this case, the Board 3 finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and Textile Workers Union of America, CIO,herein called the Intervenor, are labor organizations claiming to repre-sent employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever -from the unit of production andmaintenance employees, represented by the Intervenor since 1945,' a1The Employer's name appears as amended at the hearing.2 InMatter of Celanese Corporation of America(84 N. L R B 207),the Intervenormoved to consolidate that case with the instant proceeding.The motion was deniedtherein, In footnote 2.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended,the Board has delegated its powers in connection with this case to a thiee-manpanel [Chairman Herzog andMembersHouston andMurdock].4The Intervenor was certified for this unit on July 5, 1945,following a Board-directedelection.Matter of Sylvania'Indostrial Corp.,61 N. L. R B 1585.(The name of the84 N. L.R. B., No. 25.202 SYLVANIA DIVISION, AMERICAN VISCOSE CORPORATION203unit consisting of employees designated in the current contract betweenthe Employer and the Intervenor as "pipe fitters first class, pipe fitterssecond class, tank car unloaders, pipe coverers first class, pipe covererssecond class, welders first class, welders second class" and helpers as-signed thereto from a common pool.' The Petitioner contends thatthese jobs constitute a severable craft group.The Employer and theIntervenor, on the other hand, contend that the requested unit is in-appropriate and that only the present plant-wide production and main-tenance unit is appropriate.At the Fredericksburg plant, involved herein, the Employer manu-factures cellophane, cellophane byproducts, and allied chemical prod-ucts.The production is 'a continuous-time chemical process, involving1 to 8 days. The production of cellophane involves four stages,,handled in four sections of the plant. In theviscose sectionof theplant, wood pulp and caustic are mixed and the mixture steeped.Af-ter proper steeping, the resulting compound is shredded and aged.From the aging vats, the mixture is piped to a xanthator for the ad-dition of the reagents which produce viscose syrup. The syrup is thenpiped into thespinning sectionwhere it is extruded under pressurethrough nozzles into a hardening bath in which it becomes cellophane.The cellophane is then run to the thecoating sectionwhere it is rolled,washed, desulphurized, bleached and softened, and dried.The com-pleted cellophane is then slit and cut by thefinishing section,packed,and shipped out.Because the plant operations must be continuous, maintenance workmust be well coordinated with production if losses are to be avoided.To minimize emergency repairs, the Employer preschedules most of itsmaintenance work. One crew spends all of its time rebuilding spinningmachines, following a 21-month schedule.Another spends all itstime in the "wash up" of spinning machines, following the staggeredspinning operations.Other maintenance crews are permanentlyassigned to various production units.Emergency or "spot" crews areused only on the night and Sunday shifts. These various maintenancecrews consist of millwrights, pipe fitters, carpenters, sheet metal work-ers, and helpers.Members of the crews are called upon to performvarious job functions without regard to their individual job classifica-tions.Thus, with particular reference to pipe fitting, the record dem-Company was changed in 1946 ) Since 1945 the Employer and the Intervenor havemaintained contractual relations.5The contract between the Intervenor and the Employer, covering all maintenance andproduction employees, including the employees herein, expires December 31, 1950It\sas signed, however, after the filing of the present petition, and is not urged as a bar tothis proceeding.The alleged purpose of the contract job classifications is to implementdivisional seniority.There is no assertion that the employees requested herein have been,inadequately represented or have failed to participate in the benefits of the contracts 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDonstrates that in some cases millwrights do pipe-fitting work 70 per-cent of their working time, whereas pipe fitters do millwright workabout 30 percent of the timesIn general, employees with job classi-fications other than those requested by the Petitioner do about 75percent of the work described in the Petitioner's constitution andbylaws as pipe-fitting work.All maintenance employees-machinists, millwrights, electricians,carpenters, sheet metal workers, painters, laborers, pipe fitters, pipecoverers, tank car unloaders, welders, etc.-operate out of a centralmachine shop, use the common tool crib, and have common workingfacilities.However, the maintenance crews, described above, are vari-ously supervised depending upon the department in which they areworking.Permanently assigned maintenance employees and emer-gency crews are supervised by production foremen.The Employer has no strict apprenticeship program or training,requirements but provides a voluntary 6-month course for all mainte-nance helpers, covering mathematics, mechanical drawing, safety,elementary chemistry, and blueprint reading.After completing thisgeneral training program, newly hired maintenance employees aretrained on the job to do the specialized type of work the plant requires.For this reason, the Employer does not hire maintenance employees onthe basis of their prior training in traditional craft work, finding itnecessary in all cases to train its own "specialists."Under the present contract, maintenance and production employeesenjoy the same employee benefits.The contract provides for bothplant-wide and divisional seniority.Although there have been fewtemporary transfers to maintenance divisions, there have been perma-nent transfers between maintenance and production departments.The contract coverage of both production and maintenance employeesconforms to the bargaining practice in the major part of the chemicalindustry to which the industrial operations of the Employer belong.'A study of the collective bargaining contracts in that industry showsthat 86.6 percent provide for over-all production and maintenancegroups, with only the standard supervisory, clerical, etc., exclusions .8d In the viscose section the crew of permanently assigned pipe fitters and millwrightsdo pipe-fittingwork 70 percent of the time In the coating section a similar crew doespipe-fitting work 50 percent of the time,although the pipe fitters do somewhat more pipefiting than do the millwrights.The emergency crews perform work of a pipe-fittingnature 70 percent of their time7A majority of those making craft exceptions originated prior to any bargaining historyor Board certification on an industi tal basisThe Employer introduced in evidence a report by the Bureau of National Affairs, Inc ,ofWashington,D. C., on "Bargaining Units in the Chemical Industry,"based on contractsfiledwith the BNA and with the Industrial Relations Branch of the Bureau of LaborStatistics,Departmentof Labor. SYLVANIA DIVISION, AMERICAN VISCOSE CORPORATION205Within the subdivision of synthetic textiles and fabrics,9 over-all main-tenance and production units are even more prevalent.From the 403 hourly paid maintenance employees in the Employer'splant, the Petitioner seeks to sever 63 alleged craftsmen.Of therequested employees 27 arefirst- and second-class pipe fitters,who workon the maintenance crews described above, rebuilding spinningmachines, "washing up" spinning machines, on permanently attachedassignments to production units, or on the emergency crews.Five arepipe covererswho along with 4 helpers do all the work necessary whereinsulation is applied to control temperatures, but who spend 70 percentof their time covering items other than pipe, e. g., refrigeration rooms,process kettles, storage tanks, etc., under the supervision of both pipefitter and millwright foremen.Eleven arewelderswho work withthe maintenance crews, repair tubing and structural steel, or make tub-ing for the pipe fitters, under the sheet metal foremen machinists, andothers.The onetank car unloaderand helper connect and discon-nect the tank cars and barges from which chemicals are piped into theplant.The tank car unloader is responsible for the allocation ofinbound shipments to the proper production departments and is super-vised in making his deliveries by the different production departmentforemen.From the facts above we are persuaded that the unit sought by thePetitioner does not constitute a true craft group.We believe, more-over, that the requested unit lacks the necessary characteristics forseparate representation on a noncraft basis.The pipe fitters andother classifications sought to be severed by the Petitioner performspecialized tasks peculiar to the industrial operations of the Employer,rather than tasks which are typical of the pipe fitter's craft.'° In thisconnection, we note the absence of a true apprenticeship program andthe fact that the pipe fitters are frequently supervised by productionemployees or supervisors of other crafts.Moreover, the unit soughtdoes not include all persons engaged in the same or similar operations,for, as noted above, pipe-fitter jobs in this plant are commonly per-formed by employees with other classifications.u In essence the unitrequested constitutes a subdivision of a maintenance group, and thenature and situs of the work performed is indistinguishable from thatof many other employees who are excluded from the unit.SeeStandard Industrial Classtifications,Bureau ofthe Budget, "Chemicaland AlliedProducts,"Sec 2823,including rayon and cellophane manufacturingwithin this subdi-vision, over-all contracts exist in all production plants except 7.Supra,note 7.SeeMatter ofGeorge S. MephamCorp,78 N. L R. B 1081.10 SeeMatter of National Tube Company,76 N. L.R. B. 1199,1207 footnote 1911 SeeMatter of St. Louis Public ServiceCo., 71 N. L.R. B 160. 165. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of all of the foregoing facts, and in view of thehighly integrated and interdependent operations at the Employer'splant, we find that the unit sought by the Petitioner is inappropriatefor purposes of collective bargaining, and we shall therefore order thatthe petition be dismissed.12ORDERUpon the entire record in this case, the National LaborRelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed.1' SeeMatter of Monsanto Chemical Company,78 N. L. R. B.1249;Matter of Car..borundum Company,80 N. L R B 756.